         Case 20-32519 Document 2142 Filed in TXSB on 12/10/20 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                            ENTERED
                                                                                                               12/11/2020

In re:                                                          Chapter 11

NEIMAN MARCUS GROUP LTD LLC, et al.1                            Case No. 20-32519 (DRJ)

                                      Debtors.                  Jointly Administered

                                                                   (Docket No. 2052)


    ORDER GRANTING SECOND AND FINAL APPLICATION PACHULSKI STANG
       ZIEHL & JONES LLP AS COUNSEL TO THE OFFICIAL COMMITTEE
          OF UNSECURED CREDITORS FOR COMPENSATION AND FOR
         REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD
     FROM MAY 22, 2020 THROUGH SEPTEMBER 4, 2020 [RE DOCKET NO. 2052]

         Upon the Application (the “Application”)2 of Pachulski Stang Ziehl & Jones LLP

(“PSZJ”), counsel to the Official Committee of Unsecured Creditors (the “Committee”) of

Neiman Marcus Group LTD LLC and its affiliated debtors (collectively, the “Debtors”) for entry

of an order (this “Order”): (a) awarding PSZJ final compensation for professional services

provided during the Final Fee Period in the amount of $5,562,538.00 and reimbursement of

expenses incurred during the Final Fee Period in the amount of $111,861.34 for a total final

award of $5,674,399.34; (b) authorizing and directing the Debtors to remit payment to PSZJ for


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700);
NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG
Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo
LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The
NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One
Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Final
Application.



         DOCS_LA:332373.2 59944/002
        Case 20-32519 Document 2142 Filed in TXSB on 12/10/20 Page 2 of 2




such fees; and (c) granting such other relief as is appropriate under the circumstances, all as more

fully set forth in the Final Application; and the Court having jurisdiction over the Final

Application; and due and adequate notice of the Final Application having been given pursuant to

the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules; and the Court having read and

considered the Final Application; objections to the Final Application, if any, and arguments of

counsel, if any; and any objections to the Final Application having been resolved or overruled;

and after due deliberation and for good cause shown, it is HEREBY ORDERED THAT:

        1.       The Final Application is GRANTED as set forth herein.

        2.       PSZJ is hereby awarded, on a final basis, the allowance of $5,562,538.00 for

compensation of professional services and $111,861.34 for reimbursement of expenses rendered

to the Committee during the period of May 22, 2020 through and including September 4, 2020

for a total final award of $5,674,399.34.

        3.       The Debtors are hereby authorized to pay PSZJ all fees and expenses

allowed pursuant to this Order, less amounts previously paid.


  Signed:
Dated:    December 10, 2020.
       _________________, 2020
                                            __________________________________________
                                            THE ____________________________________
                                                HONORABLE DAVID R. JONES
                                                DAVID R. JONES
                                            UNITED STATES BANKRUPTCY JUDGE
                                                UNITED STATES BANKRUPTCY JUDGE




                                                 2
DOCS_LA:332373.2 59944/002
